DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (U.S. Patent Application Publication Number 2012/0227499; hereinafter referred to as Amir).  Amir discloses that the internal state of a tube system is detected and monitored by coupling multiple inspection modules to the tube system. Each inspection module injects a signal into the tube system and detects reflections of the signals. The distance between the module and the fault causing a reflection is determined by analyzing the timing between the transmitted signal and detected reflection, along with a known propagation speed of the signals. The location of faults is determined by comparing the distance calculations from two or more inspection modules. Monitoring can be performed over time to identify the development or changes of faults. Monitoring can be done while tube system is active without disrupting the flow of material through the active tube system (Please see the abstract).
With respect to claim 1, Amir discloses and illustrates an assembly comprising: a pipe for carrying hydrocarbon fluid (see Fig 1, tube 112); a pressure-inducing device positioned in a portion of the pipe to output a pressure wave in an inner area of the portion of the pipe (see Figure 1, item 120.  A signal injector is disclosed and while not explicitly a pressure wave disclosed, one of ordinary skill in the art can obtain a pressure wave from a signal injector); and a pressure transducer in fluid communication with the portion of the pipe to detect pressure fluctuations of the pressure wave (see paragraph [0022] which discloses a transducer to transmit and/or receive signals) and output a signal indicative of the pressure fluctuations to a computing device that determines (i) a pooling or deposition location and (ii) a volume in the portion of the pipe (see paragraphs [0016]-[0018] and paragraphs [0041]-[0042].  While the reference only discloses a fault and not specifically pooling or deposition, one of ordinary skill in the art recognizes pooling and/or depositions as possible faults).
With respect to claim 4, the assembly of claim 1, wherein the pressure-inducing device comprises a valve, a fluid-injector, or a pump is disclosed as a signal injector 320 is disclosed to produce an acoustic wave.
With respect to claim 5, the assembly of claim 1, wherein the pressure transducer is positioned proximate to the pressure-inducing device is shown in figure 1.
With respect to claim 6, the assembly of claim 1, wherein the pressure fluctuations result from an interaction of the pressure wave against a pooling liquid volume at the pooling or deposition location is disclosed as the device is disclosed to produce reflections against the faults.
With respect to claim 7, a non-transitory computer-readable medium including program code that is executable by a processing device for causing the processing device to: receive a signal indicative of pressure fluctuations detected by a pressure transducer in a pipe for carrying hydrocarbon fluid in response to a pressure-inducing device of the pipe outputting a pressure signal; estimate a localized variation in a diameter of the pipe caused by a pooling or deposition using an inverse model; identify and classify the pooling or deposition by applying a machine-learning model to the pressure fluctuations; convert the localized variation in the diameter of the pipe to equivalent liquid volume for pooling locations; and output (i) a pooling or deposition location and (ii) a volume that are usable for determining an action on the pipe to remove the pooling or deposition is disclosed in view of the discussion of claim 1 above as Amir discloses a program to have the device of claim 1 to operate as intended is disclosed. 
With respect to claim 10, the non-transitory computer-readable medium of claim 7, wherein the pressure transducer is located proximate to the pressure-inducing device is shown in figure 1. 
With respect to claim 11, the non-transitory computer-readable medium of claim 7, wherein the nontransitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to: classify the pooling or deposition at the pooling or deposition location as a liquid or a solid is disclosed as the device processing a liquid is disclosed. 
With respect to claim 12, the non-transitory computer-readable medium of claim 7, wherein the pressure-inducing device comprises a valve, a fluid-injector, or a pump is disclosed as a signal injector 320 is disclosed to produce an acoustic wave.
With respect to claim 13, the non-transitory computer-readable medium of claim 7, wherein the localized variation in the diameter of the pipe is measured as a distance between a surface of the pooling or deposition and a surface of an opposite end of the pipe is disclosed as paragraph [0018] discloses the processing of the results of the reflections, thus pipe diameter is a result which can be processed. 
With respect to claim 14, a computer-implemented method comprising: receiving pressure fluctuations detected by a pressure transducer in a pipe for carrying hydrocarbon fluid in response to a pressure-inducing device of the pipe outputting a pressure signal; estimating a localized variation in a diameter of the pipe caused by pooling or deposition using an inverse model; identifying and classifying the pooling or deposition by applying a machine learning model to the pressure fluctuations; converting the localized variation in the diameter of the pipe to equivalent liquid volume for pooling locations; and outputting (i) a pooling or deposition location and (ii) outputting a volume that are usable for determining an action on the pipe to remove the pooling or deposition as discussed above with respect to claim 1 as the method of claim 14 is the method of operating the apparatus of claim 1.
 With respect to claim 15. The computer-implemented method of claim 14, further comprising: transmitting a command to the pressure-inducing device to cause the pressure inducing device to generate the pressure signal, wherein the pressure fluctuations detected by the pressure transducer are signal reflections of the pressure signal as disclosed in paragraph [0022].
With respect to claim 17, the computer-implemented method of claim 14, wherein the pressure transducer is located proximate to the pressure-inducing device is illustrated in figure 1. 
With respect to claim 18, the computer-implemented method of claim 14, wherein the localized variation in the diameter of the pipe is measurable as a distance between a surface of the pooling or deposition and a surface of an opposite end of the pipe is disclosed as paragraph [0018] discloses the processing of the results of the reflections, thus pipe diameter is a result which can be processed.
With respect to claim 19, the computer-implemented method of claim 14, wherein classifying the pooling or deposition includes classifying the pooling or deposition as a liquid or a solid is disclosed as the device processing a liquid.
With respect to claim 20, the computer-implemented method of claim 14, wherein the pressure-inducing device comprises a valve, a fluid-injector, or a pump as a signal injector 320 is disclosed to produce an acoustic wave.
Claims 2, 3, 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al as applied to claims 1, 7, and 14 above, and further in view of Hunt et al. (U.S. Patent Application Publication Number 2017/0212024; hereinafter referred to as Hunt). Hunt discloses that in order to measure a fluid flow or flow conditions of a fluid flow through an apparatus, electrodes are provided across which capacitance values are determined. The capacitances are used in conjunction with a predetermined model to determine a revised model for the system. If the modelled to be satisfactory, then the values representative of the flow conditions are output. If it is not, then the model is tuned to reduce the error. A novel arrangement of electrodes is also provided along with apparatus embodying the method. The invention also provides a way of determining fluid properties, for example, density, volume present contained within a vessel or tank whether flowing or stationary (Please see the abstract).  Hunt is also concerned with measuring fluid systems, but specifically using modeling to accomplish the measurements.
With respect to claim 2, the assembly of claim 1, Amir does not disclose the use of models specifically.  However, Hunt discloses such a system wherein the signal indicative of the pressure fluctuations is usable by the computing device to determine the pooling or deposition location and to determine volume in the portion of the pipe by: estimating a localized variation in a diameter of the pipe caused by pooling or deposition using an inverse model (paragraph [0077] of Hunt discloses the use of models and an inverse model); identifying and classifying pooling or depositions by applying a machine learning model to the pressure fluctuations (paragraph [0083] of Hunt discloses the use of models and an inverse model); converting the localized variation in the diameter of the pipe to equivalent liquid volume for pooling locations; and outputting the pooling or deposition location and volume that is usable for determining an action on the pipe to remove the pooling or deposition (paragraph [0097] of Hunt discloses an action on the pipe). 
With respect to claim 3, the assembly of claim 2, wherein the inverse model is usable to estimate, by the computing device, the localized variation in the diameter of the pipe caused by pooling or deposition by: generating an estimated value of the localized variation in the diameter of the pipe; generating a simulated pressure profile using a forward model based on the pressure wave and estimated value of the localized variation in the diameter of the pipe; determining an error value between the simulated pressure profile and the pressure fluctuations; and updating the forward model with an updated estimated value of the localized variation in the diameter of the pipe and repeating the steps of generating the estimated value, generating the simulated pressure profile, and determining the error value until the error value is below a threshold value is disclosed in paragraphs [0076] through [0088] of Hunt.
With respect to claim 8, the non-transitory computer-readable medium of claim 7, wherein the nontransitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to estimate the localized variation in the diameter of the pipe caused by the pooling or deposition using the inverse model by: generating an estimated value of the localized variation in the diameter of the pipe; generating a simulated pressure profile using a forward model based on the pressure signal and estimated value of the localized variation in the diameter of the pipe; determining an error value between the simulated pressure profile and the pressure fluctuations; and updating the forward model with an updated estimated value of the localized variation in the diameter of the pipe and repeating the steps of generating the estimated value, generating the simulated pressure profile, and determining the error value until the error value is below a threshold value is disclosed in paragraphs [0076] through [0088] of Hunt.
With respect to claim 9, the non-transitory computer-readable medium of claim 7, wherein the nontransitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to: transmit a command to the pressure-inducing device to cause the pressure inducing device to generate the pressure signal, wherein the pressure fluctuations detected by the pressure transducer are signal reflections of the pressure signal is disclosed in the Amir reference as the device is disclosed to produce reflections against the faults.
With respect to claim 16, the computer-implemented method of claim 14, wherein estimating the localized variation in the diameter of the pipe caused by the pooling or deposition using the inverse model further comprises: generating an estimated value of the localized variation in the diameter of the pipe; generating a simulated pressure profile using a forward model based on the pressure signal and estimated value of the localized variation in the diameter of the pipe; determining an error value between the simulated pressure profile and the pressure fluctuations; and updating the forward model with an updated estimated value of the localized variation in the diameter of the pipe and repeating the steps of generating the estimated value, generating the simulated pressure profile, and determining the error value until the error value is below a threshold value is disclosed in paragraphs [0076] through [0088] of Hunt.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 9, 2022
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861